UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the SecuritiesExchange Act of 1934 Filed by the Registrant xFiled by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statemento Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))xDefinitive Proxy Statemento Definitive Additional Materialso Soliciting Material Pursuant to §240.14a -12 STRATASYS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: STRATASYS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Time and Date 3:30 p.m. Central Time, on May 6, 2010 Place Stratasys Inc. Corporate Headquarters 7665 Commerce Way Eden Prairie, MN 55344 Items of Business To elect six directors to serve until the next Annual Meeting of Stockholders and until their successors are duly elected and qualified; and To vote on an advisory proposal to ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for 2010. To transact such other business as may properly come before the meeting or any postponement or adjournment thereof. Our Board of Directors recommends a vote FOR each nominee named in the proxy statement and FOR the ratification of the appointment of Grant Thornton as our independent registered public accounting firm. Record Date You are entitled to vote if you were a stockholder as of the close of business on March 17, 2010. Voting We urge you to read this proxy statement and vote your shares promptly. You may vote your shares in person by attending the Annual Meeting. You may also vote your shares by proxy by (i) signing and returning the form of proxy in the enclosed envelope, (ii) the Internet, or (iii) toll-free telephone call. You may revoke your proxy at any time before it is voted, and if you wish, you may attend the Annual Meeting and vote in person even if you have previously signed a proxy. Specific instructions to be followed in order to vote are set forth on the enclosed proxy card or voting instruction form provided by your broker, trustee or nominee. By Order of the Board of Directors ROBERT F. GALLAGHER Chief Financial Officer and Secretary This Notice of Annual Meeting of Stockholders, Proxy Statement and form of proxy are first being distributed on or about April 5, 2010. Important Notice Regarding the Availability of
